— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fuchs, J.), rendered April 27, 1984, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no requirement that a trial court instruct the jury that the prosecution’s witnesses are interested as matter of law. It is proper for a trial court to charge that a defendant is an interested witness (see, People v Ochs, 3 NY2d 54, 56; People v Stokes, 117 AD2d 693, 694), provided the court also indicates that the prosecution’s witnesses may be interested (see, People v Reyes, 118 AD2d 666; People v Astol, 118 AD2d 578; People v Brabham, 77 AD2d 626; People v Srbu, 51 AD2d 978). While a trial court must give a balanced charge (see, People v Bell, 38 NY2d 116, 120), the determination of whether a witness is interested in the outcome of a case is ordinarily a question of fact for the jury’s determination (see, People v Gerdvine, 210 NY 184, 186; People v Reyes, supra; People v Srbu, supra). Accordingly, the court did not err in refusing to grant the defendant’s request to charge that the *351prosecution’s police witnesses are interested as a matter of law (see, People v Simpson, 99 AD2d 555, 556).
The defendant’s remaining contentions are either unpreserved for appellate review (see, People v Teeter, 47 NY2d 1002) or without merit (see, People v Galloway, 54 NY2d 396). Thompson, J. P., Bracken, Rubin and Spatt, JJ., concur.